DETAILED ACTION
This office action addresses Applicant’s response filed on 24 September 2021.  Claims 1-7, 9-11, and 13-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) generating memory wrappers based on libraries, identifying available memories based on predefined rules, managing port connections, and validating the memory wrappers, which is an abstract design process that could be performed manually by a designer either in the mind or with pen and paper.  The claimed process involves looking at requirements and available elements and their properties, ‘generating’ a ‘wrapper’ (which can be a mere description, abstraction, or concept of a hypothetical design element), identifying an available element with properties corresponding to the requirements according to rules (which can be done by just mentally matching 
Claims 2-5, 8, and 14-17 recite generating mappings, creating tables, determining names, and implementing rules, which are similarly abstract mental steps for data manipulation, which are satisfied by a designer merely thinking about or writing the recited information in the same manner as discussed above.  Claims 6 and 18 recite generating a report, which is merely an output step that is satisfied by a designer writing down results, and is furthermore insignificant extra-solution activity.  Claims 7 and 19 specify that the IC is an ASIC or FPGA, which merely describes the target environment that the abstract mental process is designing for; neither claim requires actually producing an ASIC or FPGA, and so neither claim changes the abstract nature of the claims.
This judicial exception is not integrated into a practical application because the only limitations that the claims recite aside from the abstract idea itself are merely a technological environment to which the abstract idea is linked, or using generic computer elements as tools.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation or a link to a 
Claims 9-11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) creating a mapping between libraries, determining names for wrappers by appending names with an identifier, and generating wrappers based on the mapping, which could be performed manually by a designer either in the mind or with pen and paper.  Creating a mapping between libraries involves looking at or even thinking about different information and considering correspondence or association between them, determining names for wrappers involves thinking about names for ‘wrappers’ (which, as discussed above, can be merely descriptions, abstractions, etc. of design elements), and generating the ‘wrappers’, which involves thinking about or writing information/descriptions of the design elements.  Claims 10-12 recite creating tables, and appending names, which are similarly abstract mental steps for data manipulation, which are satisfied by a designer merely thinking about or writing the recited information in the same manner as discussed above.
This judicial exception is not integrated into a practical application because the only limitations that the claims recite aside from the abstract idea itself are merely a technological environment to which the abstract idea is linked, or using generic computer elements as tools.  In particular, while the claims have been 

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims do not recite mental processes because the steps cannot be practically performed in the human mind.  Remarks at 14.  The examiner disagrees.  Every claimed step is an abstract design process that a designer could perform in their mind or with pen and paper.  A designer thinking about a memory abstraction (‘wrapper’) with an associated memory width/depth, looking at available memories with varying widths/depths and identifying ones with usable width/depths, thinking about or drawing out port connections, and then confirming that the abstraction has the correct/intended characteristics such as number of connections or width/depth, satisfies the limitations of claims 
Applicant cites McRO to argue that the added limitations of rules renders the claims patent-eligible.  Remarks at 17.  The examiner disagrees.  The facts of McRO are completely different from the present claims.  The invention in McRO was directed to automating facial animations to match a voice script, which otherwise required the subjective, artistic expertise of skilled animators.  In contrast, the present invention is simply matching available memories having certain widths/depths against the width/depth requirements laid out in a product specification, which is a straightforward ‘if-then’-style or numerical comparison (e.g., a memory specification requiring depth of X should be matched against an available memory with depth of X, or a combination of available memories with combined depth X).  Thus, not only is the technological context completely different, but the types of rules and the nature of the task the computer is automating is also completely different qualitatively: one is automatic animation of faces according to speech, the other is picking parts out of a catalog that fit specified requirements.
McRO was actually automating.  In plain terms, any computer program is a set of rules that allows a computer to perform a function that it could not previously perform without the program.  Since computer programs are routinely found ineligible, simply imparting new functionality to a computer cannot be sufficient for patent eligibility.  Furthermore, the court has repeatedly found that "mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology".  Credit Acceptance Corp. v. Westlake Services, 123 U.S.P.Q.2d 1100, 1109.  Furthermore, "relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible".  OIP Technologies, Inc. v. Amazon.com, Inc., 115 U.S.P.Q.2d 1090.  Determining available memories that match a required width/depth specification is nothing if not routine, and is performed by numerical comparison (does width of memory fit width required by specification?) and if-then decisions regardless of whether it is performed by humans or by computers.  In contrast, it is not immediately clear how to translate an animator’s subjective judgment into an automated algorithm, as in McRO.  In short, animating facial expressions to match an audio track bears no similarity to matching available parts against a required specification, rendering McRO inapplicable to the present claims.
Remarks at 20.  The examiner disagrees.  Appending an identifier to a name can be done by a designer simply thinking about, or writing, an identifier for the name.  That the identifier ‘enables’ an automated script simply speaks to the nature of the identifier - i.e., the design should think about an identifier is one that a script would recognize.  Furthermore, reciting a generic automated script does not render the claim patent-eligible because automating manual or routine activities is not patent eligible, as discussed above with regard to Credit Acceptance Corp and OIP Technologies.
Applicant asserts that the claims are a patentable improvement in computer capabilities under Enfish.  Remarks at 21.  The examiner disagrees.  Applicant is applying Enfish in an impermissibly broad way, similar to Applicant’s use of McRO.  Applicant reasons that without the claimed invention, a computer would not perform the claimed function, and so the claimed invention constitutes an improvement in computer capabilities; but Applicant’s reasoning leads to the clearly erroneous conclusion that all computer-implemented inventions are per se patentable because computers would not perform the programmed functions without the program.  In Enfish, the itself accesses data, rather than an improvement in a function for which the computer is used as a tool.  Applicant’s invention is not directed to an improvement in how computers function, but rather is, at most, an improvement in abstract mental processes for designing memories in integrated circuits.  That abstract design process is then implemented on a generic computer, using the computer merely as a tool.
Applicant asserts that the claims are patent-eligible because they do not pre-empt any abstract idea.  Remarks at 22.  The examiner disagrees.  Pre-emption is not required for finding a claim ineligible.  "While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility … Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 U.S.P.Q.2d 1152, 1158.
Applicant asserts that the claims are patent-eligible because the claims recite particular elements that integrate the claims into the practical application of implementing memory changes in digital integrated circuits and generating memory wrappers for digital integrated circuit designs.  Remarks at 23.  The examiner disagrees.  Manipulating design abstractions, and design processes for the same, are merely abstract mental processes that could be performed by human circuit designers either in the mind or with pen and paper.  That the Synopsys, Inc. v. Mentor Graphics Corp., 120 U.S.P.Q.2d 1473, 1481.
Applicant asserts that the claims recite ‘significantly more’ than an abstract idea because the claim contains an inventive concept that constitutes an improvement to a technological field and an unconventional operation that provides a particularly useful application.  Remarks at 25.  The examiner disagrees.  As discussed above, simply being directed to circuit design is not sufficient for patent-eligibility, and neither is being ‘unconventional’.  The claims in Synopsys were found ineligible despite being directed to circuit design, and despite meeting the requirements for novelty and non-obviousness under §102 and §103.  The question of patent-eligibility does not turn on whether the abstract idea is unconventional.  “A claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility”.  Genetic Techs Ltd. v. Merial LLC, 118 U.S.P.Q.2d 1541, 1546.  Furthermore, the examiner does not allege that the claimed abstract idea is conventional, so Bascom and Berkheimer are inapplicable, as Bascom addresses whether conventional elements can nevertheless constitute ‘significantly more’ due to an unconventional arrangement of those elements, whereas Berkheimer pertains to the standard of evidence required to show whether an element is well-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





14 January 2022









/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851